APPEAL OF MICHAEL H. GREENBAUM.Greenbaum v. CommissionerDocket No. 3836.United States Board of Tax Appeals2 B.T.A. 979; 1925 BTA LEXIS 2193; October 26, 1925, Decided Submitted July 7, 1925.  *2193 Edwin L. Gluck, Esq., for the taxpayer.  George G. Witter, Esq., for the Commissioner.  Before JAMES, LITTLETON, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1919 in the amount of $286.59.  FINDINGS OF FACT.  The taxpayer was, during the year in question, an officer and one of the principal stockholders of Palais de Glace, Inc., of New York City, and during that year the said corporation credited on its books salary to the taxpayer in the amount of $3,000 and took a deduction therefor on its return.  The said item of $3,000 appeared as an account payable upon the books of the corporation as at the close of the year, and no part thereof was paid to the taxpayer during the said year 1919.  The taxpayer kept his accounts and made his return upon the basis of cash receipts and disbursements.  DECISION.  The deficiency determined by the Commissioner is disallowed.  ; ; *2194 ; ; ; ; ; .